F I L E D
                                                           United States Court of Appeals
                                                                   Tenth Circuit
                      UNITED STATES COURT OF APPEALS              SEP 25 2001
                                   TENTH CIRCUIT             PATRICK FISHER
                                                                       Clerk

 STEPHANIE FULLICK,

          Plaintiff - Appellant,
 v.
                                                       No. 00-5239
 UNITED STATES BEEF                             (D.C. No. 99-CV-871-E(J))
 CORPORATION, doing business as                  (N. District of Oklahoma)
 Arby’s, a corporation, doing business
 as Arby’s Inc.,

          Defendant - Appellee.


                             ORDER AND JUDGMENT *


Before LUCERO and McWILLIAMS, Circuit Judges, and STAGG, ** District
Judge.




      Plaintiff Stephanie Fullick appeals the district court’s entry of summary

judgment in favor of defendant United States Beef Corporation (“Arby’s”).




      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This Court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         The Honorable Tom Stagg, District Judge for the United States District
Court for the Western District of Louisiana, sitting by designation.
Fullick, an Arby’s employee, alleges that she was sexually harassed by another

Arby’s employee in violation of Title VII of the Civil Rights Act of 1964.

      Summary judgment is appropriate if the “pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that the moving party is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). We review the

grant of summary judgment de novo, applying the same standard as the district

court. See Sims v. Oklahoma ex rel. Dep’t of Mental Health & Substance Abuse

Servs., 165 F.3d 1321, 1326 (10th Cir. 1999).

      Upon careful consideration of the record, the briefs, the district court’s

order, and applicable law, we conclude that the district court correctly decided

this case. Therefore, for substantially the reasons stated in the district court’s

order of November 6, 2000, we AFFIRM.


                                        ENTERED FOR THE COURT



                                        Carlos F. Lucero
                                        Circuit Judge




                                          -2-